EXHIBIT 10.7

 

EMPLOYEE PROTECTION PROGRAM

The Company has a plan for the protection of employees in the event of a
takeover of the Company. The plan provides for severance pay following a change
in control for any employee who is terminated other than for cause. The employee
would receive four weeks of pay for each year of service, up to a maximum of two
years' pay. Also, as discussed previously, the Company has established
additional protection by entering into severance agreements with certain key
employees.

A copy of the plan follows.

--------------------------------------------------------------------------------

EMPLOYEE PROTECTION PROGRAM

 

1. Establishment of the Program

This Employee Protection Program was established by the Board of Directors of
Minerals Technologies Inc. (the "Company") at its meeting of August 27, 1999
(the "Effective Date"). This Employee Protection Program has been established
for the benefit of the Participants, as defined herein.

2. Purposes

The purposes of the Program are to attract and retain valued employees, allay
job security fears and concerns, improve employee morale and dedication to the
Company, increase productivity by eliminating extraneous distractions and
anxieties, and help ensure that employees receive the benefits they legitimately
earn in the normal course of their employment. The accomplishment of these
purposes is in the best interest of the Company and its stockholders.

3. Definitions

For purposes of this Program, the following terms shall have the meanings
provided below:

"Change in Control" shall mean a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if (A) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as determined for purpose of Regulation 13D-G under the
Exchange Act as currently in effect), directly or indirectly, of securities of
the Company representing 15% or more of the combined voting power of the
Company's then outstanding securities; or (B) during any period of two
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
and any new director, whose election to the Board or nomination for election to
the Board by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board; or (C) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding immediately thereafter

--------------------------------------------------------------------------------

EMPLOYEE PROTECTION PROGRAM

 

securities representing more than 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (D) the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.

The foregoing notwithstanding, no Change in Control shall be deemed to have
occurred for purposes of this Program if: (A) that certain Rights Agreement
approved by the Board of Directors on the Effective Date and effective as of
September 13, 1999, by and between the Company and ChaseMellon Shareholder
Services, L.L.C. shall be in effect at the time such "person" becomes the
"beneficial owner", directly or indirectly, of 15% or more of the combined
voting power of the Company's then outstanding securities; and (B) the Board of
Directorsdetermines that such person has become an Acquiring Person
inadvertently and such person divests as promptly as practicable a sufficient
number of shares of the Company's voting securities so that such person would no
longer be an Acquiring Person. For purposes hereof, the term "Acquiring Person"
shall have the meanings set forth in Section 1 of the Rights Agreement.

"Compensation" shall mean the annual base salary and bonus rate of a Participant
(as defined herein), as in effect as of the Participant's Employment Termination
(as defined herein).

"Constructive Termination" with respect to a Participant shall mean the
resignation of such Participant from employment with the Company or a
Participating Subsidiary, as the case may be, after a Change in Control on
account of (i) demotion, (ii) decrease in salary, (iii) a material change in
reporting responsibilities or employment duties or status inconsistent with the
Participant's pre-Change in Control employment or status, (iv) involuntary
relocation or transfer, (v) discontinuance of medical, health or life insurance
benefits or any retirement plan in which such Participant participated before
the Change in Control (without equivalent compensating remuneration or
replacement by a plan providing substantially similar benefits) or any action
that materially reduces such Participant's benefits or payment under such plans,
or (vi) any other action which has an equivalent adverse economic effect on such
Participant.

"Disability" shall mean such condition of disability as would permit an employee
to obtain disability benefits under the disability insurance or other disability
benefits program of the Company or a Participating Subsidiary applicable to such
Participant.

"Employment Termination" shall mean the cessation of a Participant's employment
with the Company or a Participating Subsidiary, as the case may be, after a
Change in Control, other than by reason of death, disability, retirement,
voluntary resignation not constituting a Constructive Termination, or as a
result of a valid Summary Dismissal.

--------------------------------------------------------------------------------

EMPLOYEE PROTECTION PROGRAM

 

"Participant" shall mean any employee of the Company or of a Participating
Subsidiary.

"Participating Subsidiary" shall mean any corporation owned, in whole or in
part, by the Company which adopts this Program for the benefit of its employees.

"Retirement" shall mean retirement at or after a Participant's normal retirement
date as determined in accordance with the Retirement Annuity Plan of Minerals
Technologies Inc. or the pension plan or policy of a Participating Subsidiary in
which such Participant participates or pursuant to early retirement as permitted
by such pension plan or policy.

"Subsidiary" shall mean any corporation a majority of the voting stock of which
is or was owned, directly or indirectly, by the Company.

"Severance Pay" shall mean the cash severance payments payable to a Participant
under this Program pursuant to the schedule set forth in Section 5 of this
Program.

"Summary Dismissal" shall mean the discharge of a Participant from employment
with the Company or a Participating Subsidiary, as the case may be, for cause,
including but not limited to an act or acts of dishonesty which result in
improper personal enrichment of the Participant at the expense of the Company or
any Subsidiary, as the case may be, including a resignation in lieu of such
dismissal.

4. Eligibility

All U.S. employees of the Company or of a Participating Subsidiary other than an
employee who is party to an executive severance agreement substantially in the
form approved by the Board of Directors on May 23,1996, and other than an
employee covered by a collective bargaining agreement that does not provide for
participation in the Program shall be eligible to participate in the Program.
Eligible employees outside the U.S. shall be treated similarly to those in the
U.S. with appropriate offsets being made for severance arrangements that exist
by reason of local plan or practice or applicable law.

5. Severance Pay

If a Participant incurs an Employment Termination within a two-year period
following a Change in Control, the Participant shall become entitled to
Severance Pay in an amount equal to four weeks' Compensation for each full year
of employment service of such Participant to the Company, to any Participating
Subsidiary, and to Pfizer Inc or any of its affiliates in the case of those
employees who joined the Company directly from Pfizer Inc or any of its
affiliates prior to May 1, 1993. However, in no event shall such Severance Pay
be more than twice the Participant's annual compensation.

--------------------------------------------------------------------------------

EMPLOYEE PROTECTION PROGRAM

 

Severance Pay shall be paid in a lump sum as soon as practicable after
Employment Termination and shall be in lieu of any cash severance payments
otherwise payable to such Participant on account of the Participant's separation
from service, unless otherwise provided by a written agreement between such
Participant and the Company or a Participating Subsidiary. Any amount payable
pursuant to any such agreement shall reduce the amount payable under this
Program on a dollar-for-dollar basis unless otherwise explicitly provided in
such agreement.

No benefits shall be payable hereunder unless there shall have been a Change in
Control of the Company.

6. Administration

The Board of Directors of the Company or a committee thereof shall appoint a
committee to administer the Program (the "Administrative Committee") consisting
of at least three Participants, one of whom shall be the Vice President -
Organization and Human Resources, who shall act as chairman. The committee shall
have the authority to adopt such rules and procedures as it deems necessary or
appropriate for the implementation of this Program and to interpret and apply
this Program in order to carry out its purposes.

7. Dispute Resolution

In the event a dispute arises between a Participant and the Company or a
Participating Subsidiary, as the case may be, relating to any matter under this
Program, the Participant (including the Participant's duly authorized
representative) shall have the option (a) to file an appeal of the Participant's
denied claim with the Administrative Committee (or any committee of the Board of
Directors of the Company authorized by the Board of Directors of the Company to
act on such matters) which shall be the Participant's named fiduciary for review
of denied claims under Sections 402(a)(2) and 503(2) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), or (b) submit such denied
claim to an arbitration panel for decision. If a Participant chooses to
prosecute an appeal as contemplated by clause (a) of the foregoing sentence, the
Participant shall be entitled to a full and fair review in conformance with
Section 2560.503-1(g) and (h) of Chapter 29 of the Code of Federal Regulations.
If a Participant chooses to submit the denied claim to an arbitration panel, it
shall be heard, promptly, before a panel of three independent arbitrators, one
selected by the Company or Participating Subsidiary, as the case may be, one
selected by the Participant, and a third selected by the two other arbitrators.
In the event that agreement cannot be reached on the selection of the third
arbitrator, such arbitrator shall be selected by the American Arbitration
Association ("AAA"). Any such arbitration shall be conducted in accordance with
the rules of the AAA. All matters presented to a panel shall be decided by
majority vote. All decisions of either the named fiduciary for review of denied
claims or the arbitration panel shall be conclusive and binding upon the

--------------------------------------------------------------------------------

EMPLOYEE PROTECTION PROGRAM

 

Company or Participating Subsidiary, as the case may be, the Participant and any
other interested parties. (If a Participant believes the dispute resolution
mechanism provided by this Program would be futile or cause such Participant
irreparable harm, the Participant may, in the Participant's sole discretion,
elect to enforce the Participant's rights under the Program pursuant to Section
502 of ERISA.)

8. Expenses

All Program administration expenses incurred by the Administrative Committee
shall be borne by the Company and all other administration expenses incurred by
the Company or any Participating Subsidiary shall be borne by the Company or
such Participating Subsidiary, as appropriate. All expenses of a Participant
reasonably incurred in successfully enforcing the Participant's rights under
this Program, including, without limitation, attorney's fees and disbursements,
if any, shall be borne by the Company. The Company shall reimburse the
Participant for such expenses, promptly upon presentment of appropriate
documentation thereof.

9. Amendment

The Program may be amended by the Board of Directors of the Company or a duly
authorized committee thereof, at any time or from time to time; provided,
however, that any amendment which would have a significant adverse effect on any
Participant's rights under this Program after a Change in Control shall not be
amended as to such Participant without the written consent of such Participant.

10. Termination

This Program shall continue for a term of two years from the Effective Date;
provided, however, that it may be renewed for subsequent two-year periods by the
Board of Directors of the Company or a duly authorized committee thereof, by
duly adopting a resolution stating that the Program shall be renewed as to it.
If, however, a Change in Control occurs during the term of the Program, the
Program shall continue until the Company or Participating Subsidiary, as
appropriate, shall have fully performed all of its obligations under this
Program with respect to all Participants.

11. Participant Rights

The Company and any Participating Subsidiary intend this Program to constitute a
legally enforceable obligation between (a) the Company or Participating
Subsidiary, as the case may be, and (b) each Participant, and to be subject to
enforcement under Section 502(a) of ERISA. It is also intended that the Program
confer vested rights on each Participant under the terms of this Program with
Participants being third party

--------------------------------------------------------------------------------

EMPLOYEE PROTECTION PROGRAM

 

beneficiaries hereof. Nothing in the Program, however, shall be construed to
confer on any Participant any right to continue in the employ of the Company or
a Participating Subsidiary or affect in any way the right of the Company or a
Participating Subsidiary to terminate a Participant's employment without prior
notice at any time for any reason or for no reason.

12. Governing Law

The Program is intended to be an unfunded "employee welfare benefit plan"
providing severance benefits within the meaning of Section 3(1) of ERISA and
Section 2510.3-2(b) of Chapter 29 of the Code of Federal Regulations. Except to
the extent that the Program is subject to the provisions of ERISA, the Program
shall be construed and governed by, and construed and enforced in accordance
with, the laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable principles, policies or provisions of choice
or conflict of laws).

13. Effect on Other Benefits

Except as otherwise provided herein, this Program shall not affect any
Participant's rights or entitlement under any other retirement or employee
benefit plan offered to the Participant by the Company or any Participating
Subsidiary, as appropriate, as of the Participant's Employment Termination.

14. Successors

The Program shall be binding upon any successor in interest of the Company or a
Participating Subsidiary, as the case may be, and shall inure to the benefit of,
and be enforceable by, a Participant's assigns or heirs.

15. Severability

The various provisions of the Program are severable and any determination of
invalidity or unenforceability of any one provision shall not have any effect on
the remaining provisions.

16. Construction

In determining the meaning of any provision of this Program, the singular shall
include the plural, unless the context otherwise requires. Headings of sections
of this Program are for convenience only and are not intended to modify or
affect the meaning of the substantive provisions of this Program.

(August 27, 1999)